Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 1 of 9 PageID #: 345



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         Plaintiff,

 v.                                                       Civil Action No. 2:18-cv-94
                                                          Honorable John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 Individually and as an agent for
 The State of West Virginia, Department of
 Military Affairs, West Virginia State Police
 and THE STATE OF WEST VIRGINIA,
 DEPARTMENT OF MILITARY AFFAIRS,
 WEST VIRGINIA STATE POLICE,

         Defendants.

        THE STATE OF WEST VIRGINIA, DEPARTMENT OF MILITARY AFFAIRS,
       AND THE WEST VIRGINIA STATE POLICE’S MEMORANDUM IN SUPPORT
             OF THEIR MOTION TO AMEND CASE CAPTION AND STRIKE
      CERTAIN PARAGRAPHS ALLEGED IN PLAINTIFF’S AMENDED COMPLAINT

         COMES NOW The State of West Virginia, Department of Military Affairs, and the

 West Virginia State Police, entities no longer parties to this case, by counsel, Wendy E.

 Greve, W. Austin Smith, and Pullin, Fowler, Flanagan, Brown & Poe, PLLC, pursuant to

 Rules and seek to amend the case caption in the above-captioned matter to reflect the

 present alignment of parties (inasmuch as the State of West Virginia, Department of

 Military Affairs, and the West Virginia State Police were voluntarily dismissed from this

 case by Plaintiff) and for its Motion to Amend Case Caption and Strike Certain Paragraphs

 Alleged in Plaintiff’s Amended Complaint. In support of said motion, the State of West

 Virginia, Department of Military Affairs, and the West Virginia State Police state as follows:


                                               1
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 2 of 9 PageID #: 346



                                        I.      RELEVANT FACTS


         On September 6, 2018, Plaintiff, S.F.1, filed her complaint naming Newton E.

 Higginbottom III, individually and “as an agent for the State of West Virginia, Department

 of Military Affairs, [and] West Virginia State Police,” and the State of West Virginia,

 Department of Military Affairs, and the West Virginia State Police. ECF No. 1. Plaintiff

 generally alleged Defendant Higginbottom sexually assaulted Plaintiff while employed as

 a West Virginia State Trooper. ECF No. 1 at ¶¶ 14-20. Plaintiff asserted causes of action

 against Defendant Higginbottom for violations of the West Virginia Constitution; claims

 pursuant to 42 U.S.C. § 1983 for violations under the 8th Amendment of the United States

 Constitution; punitive damages; Intentional Infliction of Emotion Distress; and negligent

 hiring, training, supervision, and retention against the West Virginia State Police. ECF no.

 1 at ¶¶ 27-64.

         On October 11, 2018, Defendants State of West Virginia, Department of Military

 Affairs, and the West Virginia State Police filed their Answer generally denying the

 allegations. ECF No. 4. On December 20, 2018, Plaintiff entered her Motion to Amend

 [her] Complaint. ECF No. 19. In her motion, Plaintiff stated “after reviewing Defendant

 WVSP’s answer to her Complaint, as well as relevant case law and statutes in the matter,

 the Plaintiff believes that she may not proceed with her causes of action against

 Defendant WVSP, and that her Complaint should be directed to Defendant Higginbottom.”

 Id. Plaintiff attached her Amended Complaint as an exhibit.




 1
  Due to the sensitive nature of the matters alleged in Plaintiff’s Complaint, Plaintiff’s initials are used to
 protect Plaintiff’s identity.

                                                        2
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 3 of 9 PageID #: 347



        In her Amended Complaint, Plaintiff made no changes to the case caption which

 referenced the State of West Virginia, Department of Military Affairs, and the West Virginia

 State Police as parties to the action. See Amended Complaint. Additionally, Plaintiff’s

 Amended Complaint states that Defendant Higginbotham is “a state official being sued in

 his individual capacity as a person within the meaning of § 1983.” Id. at ¶ 30. Additionally,

 Plaintiff states that “Defendant Higginbotham was acting under the color of law and within

 the scope of his employment as a West Virginia State Trooper. . . “ Id. at ¶ 38.Additionally,

 Plaintiff states:

        In an effort to prevent other similarly situated individuals from suffering the
        same violation of their constitutional rights, Plaintiff further seeks to have
        the Court order Defendant to undergo additional training and education
        addressing sexual harassment and abuse of members of the public, the
        proper manner to handle any reports relating to allegations of such
        harassment and abuse, the development of policies to preclude such
        actions in the future, a review of the West Virginia State Police’s hiring
        practices to determine whether Defendant Higginbotham’s actions could
        have been identified, and implementation of discipline against others who
        similarly commit such acts to hold them accountable for their wrongful
        actions.
 Id. at ¶ 41.
        Plaintiff’s Amended Complaint also stated: “The unconstitutional sexual assault

 incident by Defendant Higginbotham on the Plaintiff demonstrated a deliberate and

 reckless failure of official policies, customs, or practices of the West Virginia State Police,”

 Id. at ¶ 46, and “All acts of the Defendant were done under color and pretense of the

 statues, regulations, customs, and usages of the West Virginia State Police.” Id. at ¶ 48.

        Plaintiff’s prayer for relief stated, inter alia, “Plaintiff also seeks an award for
        punitive damages to deter other similarly situated law enforcement officers
        and agencies from committing similar acts. Plaintiff seeks whatever
        equitable relief the Court deems appropriate, such as requiring Defendant
        undergo additional training and education of employees to help prevent the
        occurrence of similar incidents in the future.”


                                                 3
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 4 of 9 PageID #: 348



 See Id.

        On December 26, 2018, the undersigned raised objections to Plaintiff’s Amended

 Complaint insofar as it still named the State of West Virginia, Department of Military

 Affairs, and the West Virginia State Police and some of the pleadings appeared to still

 pursue an official capacity claim. (See December 26, 2018 email communication attached

 hereto as Exhibit 1). Counsel for Plaintiff responded that he did not intend to raise claims

 against these nonparties but did not see the purpose in changing the case caption or

 modifying the language in the Amended Complaint. (See Exhibit 1.).

                                        II.    DISCUSSION

        Federal Rule of Civil Procedure 10 states that “[e]very pleading must have a

 caption with the court’s name, a title, a file number, and a Rule 7(a) designation. The title

 of the complaint must name all the parties.” Fed. R. Civ. P. 10(a) (emphasis added). The

 original Complaint in this matter, pursuant to Rule 10(a), was styled “S.F., Plaintiff v.

 NEWTON E. HIGGINBOTHAM III, Individually and as an agent for The State of West

 Virginia, Department of Military Affairs, West Virginia State Police and THE STATE OF

 WEST VIRGINIA, DEPARTMENT OF MILITARY AFFAIRS, WEST VIRGINIA STATE

 POLICE, Defendants.”

        Because of the agreed upon changes in the parties to this case, that case caption

 as it is currently styled no longer accurately reflects the parties to this case. The State of

 West Virginia, Department of Military Affairs, and the West Virginia State Police are no

 longer parties to this case. Accordingly, Plaintiff is suing Defendant Higginbotham in his

 individual capacity. For that reason, reference to Defendant Higginbotham as an “agent”

 for the State of West Virginia, Department of Military Affairs, and the West Virginia State



                                               4
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 5 of 9 PageID #: 349



 Police is inapposite. The United States Supreme Court has consistently held that “a local

 government cannot be held liable solely because it employs a tortfeasor[.]” Monell v. Dep't

 of Soc. Servs. of City of New York, 436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d

 611 (1978). In other words, there is no doctrine of respondeat superior as it relates to

 actions pursuant to 42 U.S.C. § 1983. See Cortez v. Prince George's Cty. Maryland, 31

 F. App'x 123, 128 (4th Cir. 2002)(internal citations omitted). Rather, “a plaintiff seeking to

 impose liability under § 1983 upon a local government must identify a policy or custom of

 that local government that caused his injury.” Cortez, 31 F. App'x at 128 (citations

 omitted). Therefore, the case caption in Plaintiff’s Amended Complaint and all pleadings

 related thereto should reflect that Defendant Higginbotham is being sued individually.

        Additionally, Paragraphs 30; 38; 41; 46; 48; and the prayer for relief of Plaintiff’s

 Amended Complaint should be stricken. Rule 12(f) of the Federal Rules of Civil Procedure

 provides, in relevant part, that “The court may strike from a pleading an insufficient

 defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

 12(f). See, .e.g., Haley Paint Co. v. E.I. du Pont de Nemours & Co., 279 F.R.D. 331, 335

 (D. Md. 2012). In determining whether to grant a motion to strike, the court “enjoys wide

 discretion . . . in order to minimize delay, prejudice and confusion by narrowing the issues

 for discovery and trial.” Id. at 336. While courts generally look upon motions to strike with

 disfavor, “the court should grant a motion to strike “to avoid unnecessary time and money

 in litigating invalid, spurious issues.” Clark v. Milam, 152 F.R.D. 66, 70 (S.D. W. Va. 1993).

 Generally, motions to strike usually requires a showing that denial of the motion would

 prejudice the movant, however, it is appropriate for a court to strike allegations in a

 pleading where they are “clearly legally insufficient, such as when there is no bona fide



                                               5
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 6 of 9 PageID #: 350



 issue of fact or law.” Clark, 152 F.R.D. at 70 (citing FDIC v. British–Am. Corp., 744

 F.Supp. 116, 117–18 (E.D.N.C.1990)).

        In the instant case, there is no contention that the State of West Virginia,

 Department of Military Affairs, and the West Virginia State Police are not parties to this

 action. Accordingly, there is no purpose for Plaintiff to reference these entities in

 Paragraphs 30; 38; 41; 46; 48; and the prayer for relief of her Amended Complaint. There

 is simply no bona fide issue of fact or law to support these allegations set for in these

 portions of his Amended Complaint. Plaintiff voluntarily dismissed these entities from this

 action. See ECF No. 19.And as stated above, there is no cause agency theory of liability

 in relation to Section 1983 claims. See Cortez, 31 F. App'x at 128. Accordingly,

 Paragraphs 30; 38; 41; 46; 48; and the prayer for relief of his Amended Complaint should

 be stricken as surplusage.

                                      III.   CONCLUSION

        For the reasons set forth above, the caption of Plaintiff’s Amended Complaint

 should be amended to reflect the proper alignment of parties and paragraphs 30; 38; 41;

 46; 48; and the prayer for relief should be stricken from the Amended Complaint as

 inapposite as they ostensibly state claims against these nonparties. Defendants also

 request fees and costs associated with brining this motion and any and all relief that may

 be fair and just.




                                             6
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 7 of 9 PageID #: 351



                                           State of West Virginia, Department of
                                           Military Affairs, and the West Virginia
                                           State Police

                                           By Counsel


                                           /s/ Wendy E. Greve______________
                                           Wendy E. Greve, Esq. (WVSB #6599)
                                           W. Austin Smith, Esq. (WVSB #13145)



 PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
 JamesMark Building
 901 Quarrier Street
 Charleston, West Virginia 25301
 Telephone: (304) 344-0100
 Facsimile: (304) 342-1545
 E-Mail: gpullin@pffwv.com; wgreve@pffwv.com




                                       7
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 8 of 9 PageID #: 352




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.

        Plaintiff,

 v.                                                     Civil Action No. 2:18-cv-94
                                                        Honorable John Preston Bailey
 NEWTON E. HIGGINBOTHAM III,
 Individually and as an agent for The State
 of West Virginia, Department of Military Affairs,
 West Virginia State Police and THE STATE OF
 WEST VIRGINIA, DEPARTMENT OF MILITARY
 AFFAIRS, WEST VIRGINIA STATE POLICE,

        Defendants.

                               CERTIFICATE OF SERVICE

        The undersigned counsel for State of West Virginia, Department of Military Affairs,

 and the West Virginia State Police does hereby certify on this 20th day of March 2019, that

 a true copy of the foregoing "The State of West Virginia, Department of Military Affairs,

 and the West Virginia State Police’s Memorandum of in Support of Their Motion to

 Amend Case Caption and Strike Certain Paragraphs Alleged Plaintiff’s Amended

 Complaint" was served upon counsel of record by utilizing the CM/ECF filing system:

        Counsel for Plaintiff
        Christopher J. Heavens, Esq. (WVSB #5776)
        Aaron M. Kidd, Esq. (WVSB #13213
        HEAVENS LAW FIRM, PLLC
        2438 Kanawha Boulevard, E.
        Charleston, WV 25311




                                             8
Case 2:18-cv-00094-JPB-JPM Document 49 Filed 03/20/19 Page 9 of 9 PageID #: 353



       Counsel for Defendant Newton E. Higginbotham III
       Michael D. Mullins, Esq.
       STEPTOE & JOHNSON
       Post Office Box 1588
       Charleston, WV 25326-1588



                                           /s/ Wendy E. Greve___________
                                           Wendy E. Greve, WVSB #6599
                                           W. Austin Smith, WVSB #13145




                                       9
